 



EXECUTIVE EMPLOYMENT AGREEMENT

BY AND BETWEEN

GLENN FISCHER

AND

AIRGAS, INC.

Dated: September 29, 2000

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
1.
  Employment, Duties and Acceptance     1  
2.
  Term of Employment     1  
3.
  Compensation     2  
4.
  Termination     3  
5.
  Protection of Confidential Information; Covenant not to Compete     4  
6.
  Intellectual Property     6  
7.
  Employee Representation     7  
8.
  Notices     7  
9.
  General     7  

 



--------------------------------------------------------------------------------



 



EXECUTIVE EMPLOYMENT AGREEMENT

     EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) made as of September 29, 2000
between AIRGAS, INC, a Delaware corporation (the “Company”), and GLENN FISCHER
(“Executive”).



1.   Employment, Duties and Acceptance.

     1.1 The Company hereby agrees to employ Executive from the date set forth
in Section 2.1 below, to render exclusive and full time services to the Company.
Effective November 1, 2000, and continuing until Executive’s employment
terminates in accordance with this Agreement, Executive shall hold the office of
President and Chief Operating Officer of the Company. Executive shall perform
such duties as Executive shall reasonably be directed to perform by the Board of
Directors or the Chief Executive Officer of the Company. Executive agrees to
abide by the rules and policies of the Company as they are adopted and changed
from time to time.

     1.2 Executive hereby accepts such employment and agrees to render the
services described above.

     1.3 Executive shall report directly to the Company’s Chief Executive
officer.

     1.4 Executive shall promote the Company’s business and affairs and shall
perform his duties hereunder in a professional manner.



2.   Term of Employment.

     2.1 Executive’s employment under this Agreement shall commence on
October 10, 2000 (the “Commencement Date”).

     2.2 Executive’s employment shall continue until terminated pursuant to
Section 4.1, 4.2, 4.3, 4.4 or 4.5 of this Agreement.

1



--------------------------------------------------------------------------------



 



3.   Compensation and Benefits.

     As full consideration for Executive’s services, Executive shall receive the
following compensation and benefits during the term of his employment hereunder:

     3.1 The Company agrees to pay Executive, an annual base salary of $385,000.
Executive’s salary shall be payable in equal semi-monthly installments, less
such deductions or amounts to be withheld as shall be required by applicable law
and benefit plan elections.

     3.2 Executive shall be eligible to receive an annual bonus equal to up to
50% of his annual base salary, calculated and payable in accordance with the
Company’s bonus plan for senior managers and senior executives, less such
deductions or amounts to be withheld as shall be required by applicable law. In
addition, if the Company and Executive significantly exceed the objectives upon
which the above bonus is based, Executive shall be eligible to receive an
additional discretionary bonus as determined by the Company’s Chief Executive
Officer and Board of Directors.

     3.3 In consideration of the covenants of Executive set forth herein, on or
about October 10, 2000, the Company shall pay Executive a one-time signing and
relocation bonus of $140,000, less such deductions or amounts to be withheld as
shall be required by applicable law.

     3.4 The Company agrees to award Executive 150,000 options under the
Company’s 1997 Stock Option Plan on October 10, 2000. In addition, commencing
May 1, 2001, and continuing throughout the term or Executive’s employment
hereunder, the Company agrees to award Executive no fewer than 50,000 options
per year in accordance with the Company’s 1997 Stock Option Plan or such
replacement stock option plan as may then be in effect.

     3.5 To assist Executive during the period of his search for new permanent
housing in the Philadelphia metropolitan area, the Company agrees to reimburse
Executive the cost of rent (including any related charges imposed by landlord
such as utilities, taxes, etc. for a short-term apartment at Radnor Crossing or
other comparable apartment complex.

     3.6 Concurrently with the parties’ execution of this Agreement, the Company
and Executive are executing a Change of Control Agreement.

2



--------------------------------------------------------------------------------



 



     3.7 The Company shall pay or reimburse Executive for all reasonable
expenses actually incurred or paid by Executive in the performance of his
services under this Agreement, upon presentation of expense statements or
vouchers or such other supporting information as it may require under
established Company policy.

     3.8 Executive shall be entitled to four (4) weeks paid vacation per annum,
provided that the time when vacation is taken shall be subject to Company
approval. Executive shall be entitled to all rights and benefits for which he
shall be eligible under any “fringe” benefits which the Company may, in its sole
discretion, provide for similarly situated employees.



4.   Termination.

     4.1 If Executive shall die during the Term, this Agreement shall terminate,
except that Executive’s legal representatives shall be entitled to receive the
compensation provided for hereunder prorated to the last day of the month in
which his death occurs.

     4.2 If Executive shall become physically or mentally disabled as defined by
the Company’s disability plans, whether totally or partially, so that he is
unable substantially to perform his services hereunder for a period of six
(6) consecutive months, the Company may, by written notice to Executive,
terminate Executive’s employment hereunder. Notwithstanding such disability, the
Company shall continue to pay Executive his full salary up to and including the
date of such termination.

     4.3 The Company may, by written notice to Executive, terminate Executive’s
employment hereunder upon the occurrence of any of the following events:
(a) Executive’s willful misconduct or gross negligence in the performance of
Executive’s duties; (b) Executive’s commission of any act of fraud or
embezzlement against the Company or Executive’s commission of a felony or any
other offense involving moral turpitude; or (c) Executive’s unauthorized
dissemination of confidential information, observations, and data concerning the
business plans, financial data, customer lists, trade secrets and acquisitions
strategies of the

3



--------------------------------------------------------------------------------



 



Company and its subsidiaries which has a material adverse effect on the Company
or its subsidiaries.

     4.4 The Company may terminate Executive’s employment hereunder at any time
without cause upon written notice to Executive. If the Company terminates
Executive’s employment under this Section 4.4 and provided Executive executes
and delivers a release in form and substance reasonably satisfactory to the
Company, the Company shall continue to pay Executive his base salary for a
period of two years after the effective date of such termination (such 2-year
period the “Severance Period”) together with the bonus which Executive would
have been entitled to receive during the Severance Period but for his
termination. Executive shall not be entitled to any other compensation or
benefits during or after the Severance Period.

     4.5 Executive may terminate his employment upon no less than 60 days
written notice to the Company.



5.   Protection of Confidential Information; Covenant not to Compete.

     5.1 In view of the fact that Executive’s work for the Company will bring
Executive into close contact with many confidential affairs of the Company not
readily available to the public, Executive agrees:

          5.1.1 To keep secret and retain in the strictest confidence all
Confidential Information and Trade Secrets of the Company learned by Executive
heretofore or hereafter, and not to disclose them to anyone outside of the
Company, either during or after his employment with the Company, except in the
course of performing his duties hereunder or with the Company’s express written
consent; and

          5.1.2 To deliver promptly to the Company on termination of employment,
or at any time the Company may so request, all memoranda, notes, records,
reports, manuals, drawings and other documents in all media (and all copies
thereof) relating to the Company’s

4



--------------------------------------------------------------------------------



 



business and all property associated therewith, which Executive may then possess
or have under Executive’s control.

          5.1.3 For purposes of this Agreement, “Confidential Information” shall
mean information disclosed to Executive or known by Executive as a consequence
of or through his employment by the Company, not generally known in the industry
in which the Company is or may become engaged, about the Company’s products,
processes, and services, including, but not limited to, information relating to
research, development, inventions, manufacture, purchasing, business methods,
accounting, engineering, marketing, information systems, business strategies,
merchandising, and selling. For purposes of this Agreement, “Trade Secret” means
the whole or any portion or phase of any scientific or technical information,
design, process, formula, or improvement which is secret and is not generally
available to the public, and which gives one who uses it an advantage over
competitors who do not know of or use it.

     5.2 In addition to his obligations under Sections 5.1, Executive agrees
that upon termination of his employment, Executive shall return any and all
customer lists to the Company and shall not, during or at any time after his
employment with the Company, directly or indirectly, use the Company’s customer
list for his own benefit or disclose the Company’s customer list to any person,
firm or corporation. Executive agrees that during his employment with the
Company and for a period of one (1) year thereafter, he shall not solicit any
individual to terminate his or her employment with the Company and/or any
subsidiary of the Company and that he shall not directly or indirectly employ or
retain as an independent contractor any individual who was employed by the
Company or any of its subsidiaries at any time within one (1) year prior to
their being hired by Executive.

     5.3 If Executive violates any of the provisions of Section 5.1 or 5.2
hereof, the Company shall have the following rights and remedies:

          5.3.1 The right and remedy to have the provisions of such sections of
this Agreement specifically enforced by any court having equity jurisdiction, it
being acknowledged

5



--------------------------------------------------------------------------------



 



and agreed that any such violation will cause irreparable injury to the Company
and that money damages will not provide an adequate remedy to the Company; and

          5.3.2 The right and remedy to recover damages for all actual losses,
and the right to require Executive to account for and pay over to the Company
all profits or other benefits (collectively “Benefits”) derived or received by
Executive as the result of any transactions constituting such a violation, and
Executive hereby agrees to account for and pay over such Benefits to the
Company.

     5.4 Each of the rights and remedies enumerated above shall be independent
of the other, and shall be severally enforceable, and all of such rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company at law or in equity. If any of the covenants
contained in Section 5.1 or 5.2 or any part thereof, is hereafter construed to
be invalid or unenforceable, the same shall not affect the remainder of the
covenant or covenants, which shall be given full effect, without regard to the
invalid portions. If any of the covenants contained in Section 5.1 or 5.2, or
any part thereof, is held to be unenforceable because of the duration of such
provision or the scope of the subject matter thereof or the area covered
thereby, the parties agree that the court making such determination shall have
the power to reduce the duration, scope and/or area of such provision and, in
its reduced form, said provision shall then be enforceable.



6.   Intellectual Property.

     The Company shall be the sole owner of all the products and proceeds of
Executive’s services hereunder, including, but not limited to, all materials,
ideas, concepts, formats, suggestions, developments, arrangements, packages,
business methods, computer programs and other intellectual properties that
Executive may acquire, obtain, develop or create in connection with Executive’s
employment hereunder, free and clear of any claims by Executive (or anyone
claiming under Executive) of any kind or character whatsoever (other than
Executive’s right to receive payments hereunder). Executive shall, at the
request of the Company, execute such assignments, certificates or other
instruments as the Company may from time to time deem

6



--------------------------------------------------------------------------------



 



necessary or desirable to evidence, establish, maintain, perfect, protect,
enforce or defend its right, title and interest in or to any such properties.



7.   Executive Representation.

     Executive hereby represents and warrants that his employment by the Company
will not cause Executive to be in violation of any non-competition or
restrictive covenant which would, if enforceable, restrict his ability to
continue as an Executive of the Company and to perform his duties hereunder.



8.   Notices.

     All notices, requests, consents and other communications, required or
permitted to be given hereunder, shall be in writing and shall be deemed to have
been duly given if delivered personally, or mailed first-class, postage prepaid,
by registered or certified mail or by nationally-recognized overnight courier
providing proof of delivery, (notices sent by mail or overnight courier shall be
deemed to have been given on the date sent), as follows (or to such other
address as either party shall designate by notice in writing to the other in
accordance herewith):

If to the Company:

Airgas, Inc.
Radnor Court, Suite 100
259 North Radnor-Chester Road
Radnor, PA 19087
Attention: Chief Executive Officer

If to Executive: the address provided on the signature page of this Agreement.



9.   General.

     9.1 This Agreement shall be governed by and construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania, without reference
to principles of conflicts of law.

     9.2 The article and section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

7



--------------------------------------------------------------------------------



 



     9.3 This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof.

     9.4 This Agreement, and Executive’s rights and obligations hereunder, are
personal and may not be assigned by Executive. The Company may assign its
rights, together with its obligations, hereunder in connection with any sale,
transfer or other disposition of all or substantially all of its business or
assets. In any event the obligations of the Company hereunder shall be binding
on its successors or assigns, whether by merger, consolidation or acquisition of
all or substantially all of its business or assets.

     9.5 This Agreement may be amended, modified, superseded, cancelled, renewed
or extended and the terms or covenants hereof may be waived, only by a written
instrument executed by both of the parties hereto, or in the case of a waiver,
by the party waiving compliance. The failure of either party at any time or
times to require performance of any provision hereof shall in no manner affect
the right at a later time to enforce the same. No waiver by either party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant contained in this Agreement.

     9.6 Executive acknowledges and agrees that he has carefully read and
considered the provisions of this Executive Employment Agreement and has had an
opportunity to consult with independent legal counsel of Executive’s own
choosing prior to signing this Executive Employment Agreement and Executive did
not rely on the advice of the Company’s counsel in entering into this Executive
Employment Agreement.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

     

  AIRGAS, INC.
 
   

  By: /s/Peter McCausland
 
   

  EXECUTIVE:
 
   

  /s/Glenn M. Fischer
Glenn M. Fischer
 
   

  EXECUTIVE’S ADDRESS:
39 Rochelle Drive

  New City, NY 10956

9